UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q Mark One þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-24939 EAST WEST BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 95-4703316 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 135 N. Los Robles Ave, 7th Floor, Pasadena, California 91101 (Address of principal executive offices) (Zip Code) (626) 768-6000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the regis­trant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filed, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer and accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ Number of shares outstanding of the issuer’s common stock on the latest practicable date: 147,948,240 shares of common stock as of April 30, 2010. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 5 Item 1. Condensed Consolidated Financial Statements (Unaudited) 5-8 Notes to Condensed Consolidated Financial Statements (Unaudited) 9-36 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37-70 Item 3. Quantitative and Qualitative Disclosures About Market Risks 70 Item 4. Controls and Procedures 70-71 PART II - OTHER INFORMATION 72 Item 1. Legal Proceedings 72 Item 1A. Risk Factors 72 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 73 Item 3. Defaults Upon Senior Securities 73 Item 4. Submission of Matters to a Vote of Security Holders 73 Item 5. Other Information 73 Item 6. Exhibits 73 SIGNATURE 74 2 Forward-Looking Statements Certain matters discussed in this Quarterly Report may constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “1933 Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and as such, may involve risks and uncertainties. These forward-looking statements relate to, among other things, expectations of the environment in which the Company operates and projections of future performance including future earnings and financial condition. The Company’s actual results, performance, or achievements may differ significantly from the results, performance, or achievements expected or implied in such forward-looking statements. Such risk and uncertainties and other factors include, but are not limited to, adverse developments or conditions related to or arising from: · our ability to integrate the former United Commercial Bank (“UCB”) operations and to achieve expected synergies, operating efficiencies or other benefits within expected time frames, or at all, or within expected cost projections; · our ability to integrate and retain former depositors and borrowers of United Commercial Bank; · our ability to manage the loan portfolio acquired from United Commercial Bank within the limits of the loss protection provided by the Federal Deposit Insurance Corporation (“FDIC”); · changes in our borrowers’ performance on loans; · changes in the commercial and consumer real estate markets; · changes in our costs of operation, compliance and expansion; · changes in the economy, including inflation; · changes in government interest rate policies; · changes in laws or the regulatory environment; · changes in critical accounting policies and judgments; · changes in accounting policies or procedures as may be required by the Financial Accounting Standards Board or other regulatory agencies; · changes in the equity and debt securities markets; · changes in competitive pressures on financial institutions; · effect of additional provision for loan losses; · effect of any goodwill impairment; · fluctuations of our stock price; · success and timing of our business strategies; · impact of reputational risk created by these developments on such matters as business generation and retention, funding and liquidity; · changes in our ability to receive dividends from our subsidiaries; and · political developments, wars or other hostilities may disrupt or increase volatility in securities or otherwise affect economic conditions. 3 For a more detailed discussion of some of the factors that might cause such differences, see the Company’s 2009 Form 10-K under the heading “ITEM 1A. RISK FACTORS” and the information set forth under “RISK FACTORS” in this Form 10-Q. The Company does not undertake, and specifically disclaims any obligation to update any forward-looking statements to reflect the occurrence of events or circumstances after the date of such statements except as required by law. 4 PART I - FINANCIAL INFORMATION EAST WEST BANCORP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) March 31, December 31, ASSETS Cash and cash equivalents $ $ Short-term investments Securities purchased under resale agreements Investment securities available for sale, at fair value (with amortized cost of $2,187,882 at March 31, 2010 and $2,563,043 at December 31, 2009) Loans held for sale, at fair value Loans receivable, excluding covered loans (net of allowance for loan losses of $250,517 at March 31, 2010 and $238,833 at December 31, 2009) Covered loans Total loans receivable, net FDIC indemnification asset Other real estate owned, net Other real estate owned covered, net Total other real estate owned Accrued interest receivable Due from customer acceptances Investment in affordable housing partnerships Premises and equipment Premiums on deposits acquired, net Goodwill Other assets TOTAL $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Customer deposit accounts: Noninterest-bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank advances Securities sold under repurchase agreements Notes payable and other borrowings Bank acceptances outstanding Long-term debt Accrued interest payable, accrued expenses and other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (Note 9) STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value, 5,000,000 shares authorized; Series A, non-cumulative convertible, 200,000 shares issued and 85,741 shares outstanding in 2010 and2009; Series B, cumulative, 306,546 shares issued and outstanding in 2010 and 2009; Series C, cumulative convertible, 335,047 issued and outstanding in 2009. Common stock, $0.001 par value, 200,000,000 shares authorized; 154,811,496 and 116,754,403 shares issued in 2010 and 2009, respectively; 147,907,806 and 109,962,965 shares outstanding in 2010 and 2009, respectively. Additional paid in capital Retained earnings Treasury stock, at cost - 6,903,690 shares in 2010 and 6,791,438 shares in 2009 ) ) Accumulated other comprehensive income, net of tax Total stockholders' equity TOTAL $ $ See accompanying notes to condensed consolidated financial statements. 5 EAST WEST BANCORP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended March 31, INTEREST AND DIVIDEND INCOME Loans receivable, including fees $ $ Investment securities Securities purchased under resale agreements Short-term investments Investment in Federal Reserve Bank stock Investment in Federal Home Loan Bank stock - Total interest and dividend income INTEREST EXPENSE Customer deposit accounts Securities sold under repurchase agreements Federal Home Loan Bank advances Long-term debt Other borrowings 3 Total interest expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses NONINTEREST (LOSS) INCOME Decrease in FDIC indemnification asset and receivable ) - Impairment loss on investment securities ) ) Less: non-credit related impairment loss recorded in other comprehensive income - Net impairment loss on investment securities recognized in earnings ) ) Net gain on sale of investment securities Branch fees Gain on acquisitionof United Commercial Bank - Letters of credit fees and commissions Ancillary loan fees Income from life insurance policies Net gain on sale of loans - 8 Other operating income Total noninterest (loss) income ) NONINTEREST EXPENSE Compensation and employee benefits Other real estate owned expense Occupancy and equipment expense Deposit insurance premiums and regulatory assessments Prepayment penalty for FHLB advances - Amortization of premiums on deposits acquired Amortization of investments in affordable housing partnerships Loan related expenses Legal expense Data processing Consulting expense Deposit-related expenses Other operating expenses Total noninterest expense INCOME (LOSS) BEFORE PROVISION (BENEFIT) FOR INCOME TAXES ) PROVISION (BENEFIT) FOR INCOME TAXES ) NET INCOME (LOSS) ) PREFERRED STOCK DIVIDENDS AND AMORTIZATION OF PREFERRED STOCK DISCOUNT NET INCOME (LOSS) AVAILABLE TO COMMON STOCKHOLDERS $ $ ) EARNINGS (LOSS) PER SHARE AVAILABLE TO COMMON STOCKHOLDERS BASIC $ $ ) DILUTED $ $ ) DIVIDENDS DECLARED PER COMMON SHARE $ $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING BASIC DILUTED See accompanying notes to condensed consolidated financial statements. 6 EAST WEST BANCORP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME (In thousands, except share data) (Unaudited) Additional Accumulated Paid In Other Capital Additional Comprehensive Total Preferred Preferred Common Paid In Retained Treasury Loss, Comprehensive Stockholders' Stock Stock Stock Capital Earnings Stock Net of Tax Income (Loss) Equity BALANCE, DECEMBER 31, 2008 $
